 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA

 9

10   RICHARD ALLEN McWHORTER,                           No. 1:20-cv-00215-NONE

11                  Petitioner,                         DEATH PENALTY CASE

12           v.                                         ORDER GRANTING APPLICATION FOR
                                                        APPOINTMENT OF COUNSEL
13   RONALD DAVIS, Warden of California State           (Doc. No. 1)
     Prison at San Quentin,
14                                                      ORDER GRANTING APPLICATION TO
                    Respondent.                         PROCEED WITHOUT PREPAYMENT OF
15                                                      FEES
                                                        (Doc. No. 2)
16

17

18

19         On February 11, 2020, petitioner Richard Allen McWhorter, a state prisoner facing capital

20 punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing a request for

21 appointment of counsel to represent him. (Doc. No. 1.) Therein, petitioner supports the request

22 and his separate motion to proceed in forma pauperis filed on his behalf by Kelly Culshaw,

23 Assistant Federal Defender, (Doc. No. 2), by attesting to his capital conviction and sentence

24 following direct review and state collateral proceedings, his belief in entitlement to redress, his

25 need for appointed counsel, and his indigence.

26         Section 3599(a)(2) of Title 18 of the United States Code provides for the appointment of

27 one or more attorneys to represent an indigent person proceeding under 28 U.S.C. § 2254 to vacate

28 a death sentence. Rule 191(c) of the Local Rules of the United States District Court for the Eastern
                                                  1
 1 District of California also provides for the appointment of counsel for indigent capital habeas

 2 petitioners. Under this rule, selection of counsel is made from a panel of attorneys qualified for

 3 appointment in death penalty cases and certified by a selection board appointed by the Chief

 4 Judge. Based on petitioner’s submissions, he is entitled to appointment of counsel under 18

 5 U.S.C. § 3599(a)(2).

 6         Rule 3(a) of the Rules Governing § 2254 Cases in the United States District Courts provides

 7 that a petitioner seeking in forma pauperis status shall file an affidavit of assets as required by 28

 8 U.S.C. § 1915. Rule 3(a) also requires a certificate from the prison stating the amount on deposit

 9 in the petitioner’s accounts. Based on petitioner’s submissions, he has complied with the

10 requirements of 28 U.S.C. § 1915 and Rule 3(a). (See Doc. Nos. 1 & 5.) He is entitled to proceed

11 in forma pauperis.

12         Accordingly,

13         1.     Petitioner’s application for appointment of counsel (Doc. No. 1) is GRANTED.

14                The matter is referred to the Selection Board for the Eastern District of California

15                for recommendation of suitable counsel. Assistant Federal Defenders Jennifer

16                Mann and Kelly Culshaw shall submit the Board’s recommendation of counsel to

17                the court under seal by e-mailing it to ApprovedSealed@caed.uscourts.gov,

18                promptly upon issuance.

19         2.     Petitioner’s application to proceed in forma pauperis (Doc. No. 2) is GRANTED.

20
     IT IS SO ORDERED.
21

22     Dated:    February 18, 2020
                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                     2
